         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

CHRISTINA PAYLAN, M.D.,

            Plaintiff,
v.                                    Case No. 1:15cv159-MW/GRJ

SCOTT TEITELBAUM, M.D.,

          Defendant.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 201, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 204. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “Dr.

Teitelbaum’s Memorandum in Support of His Bill of Costs and Motion for Court to

Determine Entitlement to Attorneys’ Fees or Other Sanctions, ECF No. 192, is

GRANTED in part and DENIED in part. Defendant is entitled to a reduced

amount of taxable costs, but Defendant is not entitled to attorneys’ fees or other

sanctions. The Clerk must reduce the taxable costs by $9,166.12 and enter judgment




                                        1
for costs in favor of Defendant against Plaintiff in the total sum of $9,937.83.” The

Clerk shall close the file.

      SO ORDERED on October 24, 2018.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge




                                         2
